                                                                   1      John W. Lucas (CA Bar No. 271038)
                                                                          Jason H. Rosell (CA Bar No. 269126)
                                                                   2      Pachulski Stang Ziehl & Jones LLP
                                                                          150 California Street, 15th Floor
                                                                   3      San Francisco, California 94111-4500
                                                                          Telephone: 415.263.7000
                                                                   4      Facsimile:     415.263.7010
                                                                          Email:         jlucas@pszjlaw.com
                                                                   5                     jrosell@pszjlaw.com

                                                                   6      Attorneys for Debtor
                                                                   7                                  UNITED STATES BANKRUPTCY COURT
                                                                                                      NORTHERN DISTRICT OF CALIFORNIA
                                                                   8                                       SAN FRANCISCO DIVISION
                                                                   9     In re:                                               Case No. 18-31087 (HLB)
                                                                  10              SEDGWICK, LLP,                              Chapter 11
                                                                  11                                    Debtor.               MOTION FOR ORDER APPROVING THE
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                                              COMPROMISE OF A CONTROVERSY
                                                                  12                                                          AMONG THE DEBTOR AND CERTAIN
                                                                                                                              FORMER EQUITY PARTNERS OF THE
                                        LOS ANGELES, CALIFORNIA




                                                                  13
                                           ATTORNEYS AT LAW




                                                                                                                              DEBTOR
                                                                  14                                                          Hearing Date:
                                                                  15                                                          Date:  July 1, 2019
                                                                                                                              Time:  10:00 a.m.
                                                                  16                                                          Place: United States Bankruptcy Court
                                                                                                                                     450 Golden Gate Avenue, 16th Floor
                                                                  17                                                                 Courtroom 19
                                                                                                                                     San Francisco, California 94102
                                                                  18                                                          Judge: Honorable Hannah L. Blumenstiel
                                                                  19

                                                                  20

                                                                  21

                                                                  22

                                                                  23

                                                                  24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                         DOCS_SF:101231.6 77998/002                       1
                                                                       Case: 18-31087        Doc# 234   Filed: 06/06/19       Entered: 06/06/19 16:05:33   Page 1 of
                                                                                                                     27
                                                                   1                                                          TABLE OF CONTENTS
                                                                   2                                                                                                                                          Pages
                                                                   3

                                                                   4     I. INTRODUCTION ...................................................................................................................... 1
                                                                         II. RELIEF REQUESTED ............................................................................................................. 4
                                                                   5
                                                                         III. STATEMENT OF FACTS ...................................................................................................... 4
                                                                   6
                                                                                   A.         General Background .............................................................................................. 4
                                                                   7               B.         Transfers to the Settling Partners ........................................................................... 4
                                                                   8               C.         Events Leading to the Debtor’s Wind Down and Insolvency................................ 4

                                                                   9               D.         The Solvency of the Debtor ................................................................................... 8
                                                                                              1.        Balance Sheet Solvency ............................................................................. 8
                                                                  10
                                                                                              2.        Cash Flow Solvency ................................................................................ 10
                                                                  11
                                                                                              3.        Capital Adequacy ..................................................................................... 11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                  12               E.         The Claw-Back Analysis ..................................................................................... 13
                                        LOS ANGELES, CALIFORNIA




                                                                  13               F.         The Claw-Back Recovery Models ....................................................................... 18
                                           ATTORNEYS AT LAW




                                                                                   G.         The Settlement Agreement Was Entered
                                                                  14
                                                                                              Into in Good Faith ................................................................................................ 18
                                                                  15     IV. ARGUMENT......................................................................................................................... 19
                                                                  16               A.         Standard for Approval of Compromise
                                                                                              Under Bankruptcy Rule 9019 .............................................................................. 19
                                                                  17
                                                                                   B.         The Probability of Success Factor Favors
                                                                  18                          a Compromise ...................................................................................................... 20

                                                                  19               C.         The Difficulties of Collection are Not Relevant .................................................. 21
                                                                                   D.         The Expense, Inconvenience, and Delay of
                                                                  20                          Further Litigation ................................................................................................. 21
                                                                  21               E.         The Settlement Agreement Serves the
                                                                                              Interests of Creditors ............................................................................................ 22
                                                                  22
                                                                                   F.         Good Faith Approval Under Section 877.6
                                                                  23                          of California Code of Civil Procedure ................................................................. 22

                                                                  24     V. CONCLUSION ....................................................................................................................... 24

                                                                  25

                                                                  26

                                                                  27

                                                                  28


                                                                         DOCS_SF:101231.6 77998/002                                           i
                                                                       Case: 18-31087              Doc# 234         Filed: 06/06/19               Entered: 06/06/19 16:05:33                    Page 2 of
                                                                                                                                 27
                                                                     1                                                       TABLE OF AUTHORITIES

                                                                     2                                                                                                                                              Pages

                                                                     3                                                                        CASES
                                                                           Annod Corp. v. Hamilton & Samuels,
                                                                     4
                                                                             100 Cal. App. 4th 1286 (Cal. App. Ct. 2002) ................................................................ 13, 14, 16, 21
                                                                     5     Bay Plastics, Inc. v. BT Comm. Corp. (In re Bay Plastics, Inc.),
                                                                             187 B.R. 315 (Bankr. C.D. Cal. 1995)........................................................................................ 8, 10
                                                                     6
                                                                           In re A & C Properties,
                                                                     7        784 F.2d 1377 (9th Cir. 1986) .................................................................................................. 20, 21
                                                                     8     In re Carla Leather, Inc.,
                                                                              44 B.R. 457 (Bankr. S.D.N.Y. 1984) .............................................................................................. 20
                                                                     9
                                                                           In re Schmitt,
                                                                    10        215 B.R. 417 (B.A.P. 9th Cir. 1997)............................................................................................... 20
                                                                           In re W.T. Grant & Co.,
                                                                    11
                                                                              699 F.2d 599 (2d Cir. 1983)............................................................................................................ 20
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     In re Woodson,
                                        SAN FRANCISCO, CALIFORNIA




                                                                              839 F.2d 610 (9th Cir. 1988) .......................................................................................................... 20
                                                                    13
                                            ATTORNEYS AT LAW




                                                                           Neumeyer v. Crown Funding Corp.,
                                                                    14       56 Cal. App. 3d 178 (1976) .............................................................................................................. 8
                                                                    15     Official Comm. of Former Partners v. Brennan (In re LaBrum & Doak, LLP),
                                                                             227 B.R. 383 (Bankr. E.D. Pa. 1998) ............................................................................................... 9
                                                                    16
                                                                           Protective Committee v. Anderson,
                                                                    17       390 U.S. 414 (1968) ........................................................................................................................ 20
                                                                           Sierra Steel, Inc. v. Totten Tubes, Inc. (In re Sierra Steel, Inc.),
                                                                    18
                                                                              96 B.R. 275 (9th Cir. BAP 1989) ..................................................................................................... 8
                                                                    19     Tech-Bilt, Inc. v. Woodward-Clyde & Assocs.,
                                                                             38 Cal. 3d 488 (1985) ..................................................................................................................... 23
                                                                    20
                                                                                                                                          STATUTES
                                                                    21
                                                                           California Code of Civil Procedure § 877 .......................................................................................... 23
                                                                    22                                                                        RULES
                                                                    23     Fed. R. Bankr. P. 9019 ........................................................................................................................ 19

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                           DOCS_SF:101231.6 77998/002                                           ii
                                                                         Case: 18-31087            Doc# 234            Filed: 06/06/19               Entered: 06/06/19 16:05:33                   Page 3 of
                                                                                                                                    27
                                                                     1              Sedgwick, LLP, the above-captioned debtor and debtor-in-possession (the “Debtor”),

                                                                     2     submits this motion (the “Motion”), pursuant to Rule 9019 of the Federal Rules of Bankruptcy

                                                                     3     Procedure (the “Bankruptcy Rules”) and Section 877.6 of the California Code of Civil Procedure,

                                                                     4     for approval of a compromise among the Debtor and certain former equity partners of the Debtor

                                                                     5     (the “Settling Partners”) relating to (a) the constructive fraudulent transfer claims arising from the

                                                                     6     Debtors’ ordinary course cash distributions to the Settling Partners as either compensation, draws, or

                                                                     7     return of capital, (b) any claims arising from the Settling Partners’ alleged breach of fiduciary duty

                                                                     8     to the Debtor, (c) any other claims the Debtor and the Settling Partners have against the other, and

                                                                     9     (d) the mutual release of any claims among the Settling Partners, as set forth more fully herein and in

                                                                    10     the Settlement Agreement and Mutual Release attached hereto as Exhibit A (the “Settlement

                                                                    11     Agreement”). A list of the Settling Partners is annexed to the Settlement Agreement as Exhibit 1.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12              This Motion is based on the following memorandum of points and authorities, the declaration
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     of Gregory C. Read (the “Read Declaration”), annexed hereto as Exhibit B, the declaration of Kyle
                                            ATTORNEYS AT LAW




                                                                    14     Everett (the “Everett Declaration”), annexed hereto as Exhibit C, and any other evidence properly

                                                                    15     before the Court.

                                                                    16                                  MEMORANDUM OF POINTS AND AUTHORITIES

                                                                    17                                                             I.

                                                                    18                                                INTRODUCTION

                                                                    19              The Debtor stopped providing legal services on December 31, 2017 and immediately

                                                                    20     commenced the voluntary dissolution of the firm. During 2017, the Debtor made certain

                                                                    21     distributions in cash to its current and former equity partners as either compensation or draws for

                                                                    22     their services or a return of capital (as the firm returned capital to former equity partners in the

                                                                    23     normal course). The Debtor acknowledges that distributions of cash to the firm’s then current and

                                                                    24     former equity partners give rise to potential claw-back claims as a constructive fraudulent transfers

                                                                    25     (subject to applicable defenses of reasonably equivalent value) but the seminal issue establishing

                                                                    26     such claims and their amounts depends on the fact intensive determination of when the Debtor

                                                                    27     became insolvent.

                                                                    28


                                                                           DOCS_SF:101231.6 77998/002                          1
                                                                         Case: 18-31087        Doc# 234      Filed: 06/06/19       Entered: 06/06/19 16:05:33     Page 4 of
                                                                                                                          27
                                                                     1              Prior to the commencement of this chapter 11 case, the Debtor and its advisors began to

                                                                     2     analyze the potential constructive fraudulent transfer claims against its former equity partners. The

                                                                     3     Debtor engaged with a group of approximately a dozen or more creditors of the Debtor before the

                                                                     4     petition date to see if there was a way to reach an agreement on the determination of the Debtor’s

                                                                     5     solvency and the methodology of calculating claims against the equity partners. If such an agreement

                                                                     6     could have been reached, it would have served as the basis for a plan of liquidation at the outset of

                                                                     7     any bankruptcy case. Without financial advisors or counsel, the informal creditor group was not able

                                                                     8     to analyze the Debtor’s claw-back models and determine whether the proposal was within the range

                                                                     9     of an acceptable settlement. As a result, the Debtor ultimately commenced this chapter 11 case with

                                                                    10     a view of engaging with a creditors’ committee for the purpose of settling the claw-back claims on a

                                                                    11     consensual basis thereby avoiding unnecessary discovery, litigation, and delay by guaranteeing the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     recovery of cash from the equity partners that could be used to pay allowed unsecured claims.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13              In October 2018, the official committee of unsecured creditors (the “Committee”) was
                                            ATTORNEYS AT LAW




                                                                    14     appointed. After its appointment, the Debtor and its advisors immediately commenced discussions

                                                                    15     regarding a host of issues, which included the claw-back claims. In response to informal discovery

                                                                    16     requests, the Debtor produced thousands of documents to the Committee. The Debtor, Committee,

                                                                    17     and their respective advisors met in December 2018 and again in March 2019 but were unable to

                                                                    18     reach an agreement over terms that would consensually resolve the claw-back claims. While the

                                                                    19     parties were able to narrow the issues, both sides agreed and believed that a neutral third party might

                                                                    20     help bridge the gap by mediating the disputed issues. Using Michael Cooper as a mediator, the

                                                                    21     parties mediated on May 23, 2019, continued to work with the mediator after this date, and

                                                                    22     substantially narrowed the gap but in the end were not able to reach an agreement that would fully

                                                                    23     resolve the claw-back claims to everyone’s satisfaction.

                                                                    24              The Debtor believes that further negotiation or active litigation against the Settling Partners

                                                                    25     will not increase the cash available for distributions to creditors but will only dissipate cash that

                                                                    26     could otherwise be used to pay the allowed claims of unsecured creditors. The Debtor believes it will

                                                                    27     be more beneficial to the estate to resolve the claims against the Settling Partners by eliminating

                                                                    28


                                                                           DOCS_SF:101231.6 77998/002                         2
                                                                         Case: 18-31087        Doc# 234    Filed: 06/06/19        Entered: 06/06/19 16:05:33      Page 5 of
                                                                                                                        27
                                                                     1     litigation, uncertainty, and the expense of delay associated with litigation by guaranteeing a recovery

                                                                     2     of the Settling Partners.

                                                                     3              Subject to Court approval, the Debtor has entered into the Settlement Agreement with 45

                                                                     4     Settling Partners who will collectively contribute toward a settlement payment in the aggregate

                                                                     5     amount of $1,595,000 (the “Settlement Payment”). The Settlement Payment represents a recovery

                                                                     6     against the Settling Partners that is equal to 142.3% of the claims against such partner using an

                                                                     7     August 31, 2017 an insolvency date proxy. If an earlier insolvency proxy date is used, the Settlement

                                                                     8     Payment represents a recovery against the Settling Partners that is equal to 86.5% of the claims

                                                                     9     against such partners using a May 31, 2017 insolvency date. Or to put another way, 100% of the

                                                                    10     capital distributed to such partners and 60% of the compensation or draws that were not offset by

                                                                    11     reasonably equivalent value.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12              It is important to note that the Debtor was not a Dewey, Heller, or Brobeck. The firm’s
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     former equity partners were not operating under contractual guarantees that required the firm to pay
                                            ATTORNEYS AT LAW




                                                                    14     partners fixed compensation without regard to such partners’ actual book of business and receivables

                                                                    15     generated. Nor was the Debtor inflating income or profits to ensure that partners would not leave or

                                                                    16     artificially enhance the firm’s ratings. Nearly all of the Setting Partners remained at the firm

                                                                    17     throughout 2017, continued to bring in clients, collect receivables, and were paid a small fraction of

                                                                    18     what they were paid in prior years or what they could have been paid at other had they left the firm.

                                                                    19              In the end, the Debtor acknowledges there is a difference of opinion with the Committee as

                                                                    20     to when the Debtor became insolvent. The Debtor is not looking to have the firm’s insolvency date

                                                                    21     adjudicated by the Court. Instead, the Debtor believes that the realization of the Settlement Payment

                                                                    22     far outweighs the risks arising from the uncertainty of establishing an earlier insolvency date and

                                                                    23     even if an earlier one could be established that the costs associated with litigation and the delay of

                                                                    24     bringing this case to closure will far exceed any additional recoveries. Plus, and most importantly,

                                                                    25     approval of the settlement should pave the way for the Debtor to propose a plan of liquidation so that

                                                                    26     the claims reconciliation process and payments to the holders of allowed claims may begin.

                                                                    27              For the reasons set forth herein and at the hearing on the Motion, the Debtor respectfully

                                                                    28     requests approval of the Motion.


                                                                           DOCS_SF:101231.6 77998/002                        3
                                                                         Case: 18-31087        Doc# 234    Filed: 06/06/19       Entered: 06/06/19 16:05:33      Page 6 of
                                                                                                                        27
                                                                     1                                                        II.

                                                                     2                                            RELIEF REQUESTED

                                                                     3              The Debtors are seeking approval of the Settlement Agreement, pursuant to Bankruptcy Rule

                                                                     4     9019 and Section 877.6 of the California Code of Civil Procedure. Section 877.6 of the California

                                                                     5     Civil Procedure prohibits any other joint tortfeasor or co-obligor from asserting any further claims

                                                                     6     against a settling party for equitable comparative contribution, or partial or comparative indemnity,

                                                                     7     based on comparative negligence or comparative fault. A proposed form of order is annexed hereto

                                                                     8     as Exhibit D.

                                                                     9                                                       III.

                                                                    10                                           STATEMENT OF FACTS

                                                                    11     A.       General Background
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12              On October 2, 2018 (the “Petition Date”), the Debtor filed a voluntary petition for relief
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     under chapter 11 of title 11 of the United States Code (the “Bankruptcy Code”) in the United States
                                            ATTORNEYS AT LAW




                                                                    14     Bankruptcy Court for the Northern District of California.

                                                                    15              On October 14, 2018, the Office of the United States Trustee appointed the following

                                                                    16     unsecured creditors to be members of the Committee pursuant to section 1102(a) of the Bankruptcy

                                                                    17     Code: (a) BMO Harris Bank, (b) CPF 801 Tower LLC, and (c) One North Wacker Drive LLC.

                                                                    18     B.       Transfers to the Settling Partners

                                                                    19              On December 31, 2017, the Debtor ceased providing legal services and commenced the

                                                                    20     formal dissolution process of winding down the firm. During 2017, before the wind down began, the

                                                                    21     Debtor made various ordinary course distributions of cash to current and former equity partners as

                                                                    22     compensation, draws, or return of capital. The Debtor is seeking to settle the potential claims arising

                                                                    23     from such transfers and enter into a general and mutual release of any other claims among the parties

                                                                    24     pursuant to the terms of the Settlement Agreement.

                                                                    25     C.       Events Leading to the Debtor’s Wind Down and Insolvency

                                                                    26              At the conclusion of the Debtor’s fiscal year on December 31, 2016, the firm was profitable,

                                                                    27     it was paying its debts as they came due, and was unquestionably solvent on a balance sheet basis

                                                                    28     and otherwise. The Debtor believes that this statement is not controversial or disputed by any party.


                                                                           DOCS_SF:101231.6 77998/002                        4
                                                                         Case: 18-31087        Doc# 234    Filed: 06/06/19       Entered: 06/06/19 16:05:33     Page 7 of
                                                                                                                        27
                                                                     1     On or about January 3, 2017, the former equity partners of the Debtor’s Newark, New Jersey office

                                                                     2     announced they were leaving the firm on January 31, 2017 to start their own firm. On or about

                                                                     3     January 5, 2017, the former equity partners of the Debtor’s Dallas, Texas office announced they

                                                                     4     were leaving the firm on January 31, 2017 to join another firm.

                                                                     5              Based on the Debtor’s financial information, the former equity partners (eight in total) that

                                                                     6     departed at the end of January 2017 generated (through business originations) approximately 46% of

                                                                     7     the firm’s net income in 2016. At the time of these departures, the Debtor’s management recognized

                                                                     8     the departures would have a significant impact on the operation of the firm. As a result, management

                                                                     9     reacted by preparing a revised budget that projected net income in 2017 at approximately 38% of

                                                                    10     2016’s net income. Plus, management of the firm reduced the draws of the remaining equity partners

                                                                    11     by approximately 55% of the draws distributed to equity partners in 2016, which is the average
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     reduction and senior partner draws were reduced at greater amounts. The Debtor also took other
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13     immediate measures by assigning the lease for the Dallas office to the firm those partners joined and
                                            ATTORNEYS AT LAW




                                                                    14     subletted the Newark office to the departing partners, which both had the immediate effect of

                                                                    15     eliminating significant, long-term real estate liabilities against the firm.

                                                                    16              In addition, the Debtor arranged for the vast majority of the non-equity partners, associates,

                                                                    17     and staff of the two offices to transfer to the former equity partners' new firms or to other positions,

                                                                    18     thereby eliminating exposure to sizable employee-related costs. Naturally, the very sizable

                                                                    19     compensation due those departing equity and non-equity partners was also gone. A copy of the

                                                                    20     revised budget is annexed as Exhibit 1 to the Everett Declaration, which includes actual results

                                                                    21     through January 2017.

                                                                    22              The Debtor’s management also realized, after analyzing the circumstances, that the departure

                                                                    23     created a significant opportunity, from a financial perspective, to rebuild the firm. While a large

                                                                    24     portion of the revenue generation had left, the departure also created a “cushion” that management

                                                                    25     recognized could be used to restructure the firm. The “cushion” consisted of the receivables that the

                                                                    26     departing partners left to be collected, plus the elimination of the costs associated with the partners,

                                                                    27     other attorneys, and staff that left. The receivables portion of the “cushion” totaled approximately

                                                                    28     $4,000,000. The Debtor’s management intended to utilize these funds along with reductions to


                                                                           DOCS_SF:101231.6 77998/002                         5
                                                                         Case: 18-31087        Doc# 234    Filed: 06/06/19        Entered: 06/06/19 16:05:33     Page 8 of
                                                                                                                        27
                                                                     1     operating costs to create a path to maintain and increase profitability or a merger, along with

                                                                     2     immediately restructuring the leases associated with the departed groups and a reduction of overall

                                                                     3     draws by the remaining partners.

                                                                     4              In February 2017, the Debtor held a partner meeting to discuss and analyze the future of the

                                                                     5     firm. The Debtor’s management, with input from the firm’s equity partners, determined it was best

                                                                     6     practice to continue the reduced draws to partners. As a result of the reductions in compensation

                                                                     7     draws (on average, 55% reduction over the prior year), the firm determined that it was not necessary

                                                                     8     for the partners to contribute additional capital.

                                                                     9              In March 2017, one equity partner from the Debtor’s Los Angeles office left the firm.

                                                                    10     However, in the view of management, the firm was still viable as this was only one equity partner

                                                                    11     among a firm with robust operations that remained in Los Angeles, San Francisco, and the other
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12     offices around the country.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13              During and after this time, the Debtor did not sit idle and wait for the tides to change or an
                                            ATTORNEYS AT LAW




                                                                    14     unexpected development to fall into its lap. The firm began actively looking for potential

                                                                    15     acquisitions of smaller firms or practices to backfill the income generated from the departed

                                                                    16     partners. In addition, the firm began to explore informal merger/acquisition discussions with a

                                                                    17     number of other law firms. The Debtor considered all options, including whether the firm should be

                                                                    18     marketed as a single unit, whether it should market the insurance coverage and litigation practice

                                                                    19     separately from the commercial and complex tort litigation practice, and whether the firm should be

                                                                    20     split regionally with a mix of insurance and litigation. The Debtor was inclined to market itself as a

                                                                    21     single unit to an international firm that did not have a large presence in certain regions of the United

                                                                    22     States and was looking to expand its footprint in the United States with both insurance and litigation

                                                                    23     practices. More than one of the law firms that the Debtor was in discussions with signaled that it was

                                                                    24     interested in certain of the Debtor’s office leases. While there was not a successful merger or

                                                                    25     acquisition, a firm did later take over the Irvine, CA and Kansas City, MO leases.

                                                                    26              The Debtor also considered whether it could downsize the firm by reducing headcount,

                                                                    27     shedding or restructuring real estate leases (which happened as the Firm was able to terminate

                                                                    28


                                                                           DOCS_SF:101231.6 77998/002                           6
                                                                         Case: 18-31087        Doc# 234    Filed: 06/06/19          Entered: 06/06/19 16:05:33    Page 9 of
                                                                                                                        27
                                                                     1   numerous leases and pay off the associated lease termination charges), and rebuilding based on

                                                                     2   financial projections with fewer offices, partners, and long-term liabilities.

                                                                     3            At the end of May 2017, six equity partners left the firm, two from the Los Angeles office

                                                                     4   (one of whom was a junior equity partner), three from the San Francisco office (one of whom was a

                                                                     5   junior equity partner), and one from the Washington, D.C. office. While the partner departures from

                                                                     6   the Los Angeles and San Francisco office were not welcome news, the equity partner and other

                                                                     7   partner presence in those offices remained strong. Admittedly, the departure by the Washington,

                                                                     8   D.C. equity partner was more difficult for the firm to process because that departure effectively

                                                                     9   commenced the wind down of the Washington, D.C. office. Nevertheless, the Debtor remained

                                                                    10   current on all of its liabilities and paid them when they came due, including all of its long term real

                                                                    11   estate obligations for its various office leases around the country.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            It was not until August 2017 that things significantly changed for the Debtor. On August 10,
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   2017, Citibank, N.A. (“Citibank”), the firm’s lender, terminated the Debtor’s secured credit facility
                                            ATTORNEYS AT LAW




                                                                    14   and called all outstanding amounts due to be repaid immediately. The termination of the credit

                                                                    15   agreement challenged the Debtor’s ability to pay all of its debts as they came due because: (a) the

                                                                    16   firm no longer had unfettered use of its cash as it was being restricted by Citibank, (b) the firm was

                                                                    17   required to start repaying the modest approximate $3 million outstanding on the line of credit, and

                                                                    18   (c) the firm was required to begin cash collateralizing the $6.9 million in outstanding stand-by letters

                                                                    19   of credit, which had not yet been called because the Debtor remained current on all of its office lease

                                                                    20   obligations. Notwithstanding, the firm was able to continue to pay its outstanding debts with

                                                                    21   Citibank's agreement to allow payoff of the line of credit and funding of the letters of credit over an

                                                                    22   agreed to time frame.

                                                                    23            In addition, and also in August 2017, three equity partners from the New York office left and

                                                                    24   one equity partner from the Chicago office announced his imminent departure. While the Debtor

                                                                    25   continued to operate and pay rent for these offices, the firm recognized that it would be difficult to

                                                                    26   carry the long-term real estate obligations for those offices without the departing partners, the

                                                                    27   associated attorneys, and staff. These departures effectively caused the termination of the New York

                                                                    28   and Chicago offices and arguably accelerated the real estate obligations subject to certain discounts.


                                                                         DOCS_SF:101231.6 77998/002                     7
                                                                     Case: 18-31087         Doc# 234    Filed: 06/06/19 Entered: 06/06/19 16:05:33            Page 10 of
                                                                                                                     27
                                                                     1   These events, and the actions by Citibank, were the key events that made it difficult for the Debtor to

                                                                     2   adjust its business plan and restructure the firm, and likely rendered the firm arguably insolvent on

                                                                     3   or about August 31, 2017.

                                                                     4            After the August events described above, the firm continued its efforts to locate a firm that it

                                                                     5   could merge with that would provide a new platform for its attorneys and staff but also address its

                                                                     6   various long-term liabilities. To that end, the Debtor was able to terminate certain of its real estate

                                                                     7   office leases and also enter other lease termination agreements that it was ultimately not able to fully

                                                                     8   perform. However, in the end, the Debtor recognized near the end of 2017 that while it was and

                                                                     9   could remain profitable, it was unrealistic to expect a sufficient number of partners, associates, and

                                                                    10   staff to remain through a long rebuilding process with an uncertain outcome. Under those

                                                                    11   circumstances, the firm would unlikely be able to recruit replacements to keep it operating. In this
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   context, the Debtor recognized that despite its best efforts to keep the firm going, continuing
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   operations was no longer a viable or realistic alternative on a long term basis. Accordingly, the
                                            ATTORNEYS AT LAW




                                                                    14   firm’s equity partners voted in December 2017 to wind up the firm.

                                                                    15   D.       The Solvency of the Debtor

                                                                    16            1.       Balance Sheet Solvency

                                                                    17            The analysis of a company’s balance sheet is a well-established method used to determine

                                                                    18   whether the company is solvent or insolvent at a specific time. A company is solvent if, using fair

                                                                    19   valuations, the sum of assets is greater than liabilities. The valuation of assets and liabilities for

                                                                    20   solvency purposes is based on “a fair valuation.” This differs from a company’s general balance

                                                                    21   sheet, where most assets apart from publicly traded stocks and bonds are carried at historic cost,

                                                                    22   rather than current market value. Bay Plastics, Inc. v. BT Comm. Corp. (In re Bay Plastics, Inc.), 187

                                                                    23   B.R. 315, 328 n.22 (Bankr. C.D. Cal. 1995). As a result, the asset values must be updated in light of

                                                                    24   subsequent use and market conditions. However, with contingent liabilities, they must be discounted

                                                                    25   by the probability of the liability actually accruing. Sierra Steel, Inc. v. Totten Tubes, Inc. (In re

                                                                    26   Sierra Steel, Inc.), 96 B.R. 275, 279 (9th Cir. BAP 1989). As a general rule, solvency and not

                                                                    27   insolvency is presumed. Neumeyer v. Crown Funding Corp., 56 Cal. App. 3d 178, 186 (1976).

                                                                    28


                                                                         DOCS_SF:101231.6 77998/002                      8
                                                                     Case: 18-31087         Doc# 234     Filed: 06/06/19 Entered: 06/06/19 16:05:33             Page 11 of
                                                                                                                      27
                                                                     1            On a balance sheet basis, the Debtor was solvent at the end of January 2017 and every month

                                                                     2   through at least August 2017. For example, at the conclusion of January 2017, the Debtor’s GAAP

                                                                     3   basis equity was approximately $44 million, fair market value equity of $28 million because there

                                                                     4   was little or no likelihood that any of the firm’s long-term real property lease obligations would be

                                                                     5   accelerated. Official Comm. of Former Partners v. Brennan (In re LaBrum & Doak, LLP), 227 B.R.

                                                                     6   383, 389 (Bankr. E.D. Pa. 1998) (refusing to recognize contingent real property lease liabilities when

                                                                     7   determining solvency because the threat to the debtor’s continuation did not arise after other key

                                                                     8   events). A copy of the Firm’s balance sheet as of January 2017 is annexed to the Everett Declaration

                                                                     9   as Exhibit 2.

                                                                    10            The Debtor disputes that its long-term real estate obligations (i.e., office leases) should be

                                                                    11   recognized as actual or matured liabilities on its balance sheet. If this were true, then presumably all
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   projectable costs of doing business in the future could be counted as liabilities. Id. In the context of a
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   law firm, future compensation of partners might be counted as liabilities as easily as future rents. In
                                            ATTORNEYS AT LAW




                                                                    14   the case of a manufacturer, one could consider projected purchases of raw materials as liabilities. No

                                                                    15   business that has projectable costs going forward could ever be determined to be solvent, which is

                                                                    16   the critical and fatal assumption of any party that attempts to base the Debtor’s purported balance

                                                                    17   sheet insolvency in January 2017 on the acceleration of long-term real estate obligations.

                                                                    18            It is also clear that long term lease liabilities should not be valued at their face amount simply

                                                                    19   because they can be easily forecasted and projected with specificity. If they are counted at all, they

                                                                    20   must be discounted to account whether or not they will actually mature. In January 2017, it was

                                                                    21   highly unlikely that these long-term lease obligations would accrue as all amounts due under the

                                                                    22   leases had been paid currently and there were not any lease defaults.

                                                                    23            In March 2017, the Debtor continued to operate in the ordinary course and remained solvent.

                                                                    24   At this time, the Firm’s GAAP basis equity was approximately $39 million, fair market value equity

                                                                    25   was approximately $24 million, which does not include any real estate liabilities because the Firm

                                                                    26   was current on its obligations and there was little to no likelihood that those liabilities would be

                                                                    27   accelerated. A copy of Sedgwick’s March 2017 balance sheet is annexed to the Everett Declaration

                                                                    28   as Exhibit 3.


                                                                         DOCS_SF:101231.6 77998/002                      9
                                                                     Case: 18-31087         Doc# 234     Filed: 06/06/19 Entered: 06/06/19 16:05:33             Page 12 of
                                                                                                                      27
                                                                     1            In May 2017, the Debtor continued to operate in the ordinary course and remained solvent.

                                                                     2   At this time, the Debtor’s GAAP basis equity was approximately $36 million, fair market value

                                                                     3   equity was approximately $21.6 million. Again, this does not include any real estate liabilities (other

                                                                     4   than Washington, D.C.) because the firm was current on its obligations and there was little to no

                                                                     5   likelihood that those liabilities would be accelerated. A copy of Debtor’s May 2017 balance sheet is

                                                                     6   annexed to the Everett Declaration as Exhibit 4.

                                                                     7            In August 2017, the Debtor continued to operate in the ordinary course. The Debtor’s GAAP

                                                                     8   basis equity was approximately $33 million, fair market value equity was approximately $12.8

                                                                     9   million excluding real property lease liabilities (except for $1 million for the Washington, D.C.

                                                                    10   lease) but it is unclear how much those liabilities should be discounted at this time. A copy of the

                                                                    11   Debtor’s August 2017 balance sheet is annexed to the Everett Declaration as Exhibit 5.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            However, at the conclusion of August 2017, the Debtor was arguably insolvent on a balance
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   sheet basis on account of the termination of the secured line of credit and acceleration of
                                            ATTORNEYS AT LAW




                                                                    14   approximately $10 million of debt, the lease obligations for the New York, Chicago, and

                                                                    15   Washington DC offices, and the departures associated with those offices, which would cause their

                                                                    16   closure.

                                                                    17            2.       Cash Flow Solvency

                                                                    18            A company is presumed to be solvent if it is generally paying its debts as they become due.

                                                                    19   In re Bay Plastics, 187 B.R. at 328 n.22. There is no dispute that the Debtor was paying its debts as

                                                                    20   they came due in January 2017 through at least August 2017. It was not until Citibank terminated the

                                                                    21   secured credit facility and required the immediate repayment of the nearly $10 million in debt that

                                                                    22   the firm began to struggle to pay its debts as they came due. After the termination, the Debtor’s bank

                                                                    23   accounts were restricted. After August 31, 2017, the Debtor was required to make installment

                                                                    24   payments to reduce the $3 million line of credit and also segregate cash in a restricted account for

                                                                    25   the purpose of cash collateralizing the $6.9 million exposure for the outstanding letters of credit.

                                                                    26   Prior to August 31, 2017, the Debtor operated and paid its debts as they came due. In summary, the

                                                                    27   Debtor was not insolvent prior to August 31, 2017 based on the cash flow test.

                                                                    28


                                                                         DOCS_SF:101231.6 77998/002                     10
                                                                     Case: 18-31087         Doc# 234    Filed: 06/06/19 Entered: 06/06/19 16:05:33            Page 13 of
                                                                                                                     27
                                                                     1            3.       Capital Adequacy

                                                                     2            Section 548(a)(1)(B)(ii)(II) of the Bankruptcy Code provides that a transfer may be avoided

                                                                     3   if the debtor received less than reasonably equivalent value in exchange for such transfer and “was

                                                                     4   engaged in business or a transaction, or was about to engage in a business or transaction, for which

                                                                     5   any property remaining with the debtor was an unreasonably small capital.” The Bankruptcy Code

                                                                     6   does not provide further guidance as to what constitutes “unreasonably small capital.” Generally,

                                                                     7   inadequate capitalization applies where, post-transfer, a debtor is left technically solvent, but

                                                                     8   doomed to fail. Determining capital adequacy is a question of fact, and the burden of proof is on the

                                                                     9   party seeking to establish the debtor had unreasonably small capital during the period in which the

                                                                    10   transfer(s) occurred.

                                                                    11            A debtor’s debt to equity ratio, historical capital cushion, and the need for working capital in
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   the specific industry at issue are considered in the company’s projected cash inflows (also referred to
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   as working capital or operating funds) with the company’s capital needs through a reasonable period
                                            ATTORNEYS AT LAW




                                                                    14   of time after the transfer. When determining capital adequacy, one must evaluate the reasonableness

                                                                    15   of a company’s cash flow projections objectively so as to balance what might be considered

                                                                    16   management’s optimism with the company’s actual performance. Only those cash inflows that are

                                                                    17   reasonable for a company to have expected to receive—whether through new equity, cash from

                                                                    18   operations, or available credit (whether secured or unsecured)—are considered in this analysis.

                                                                    19   Although a company does not need resources sufficient to withstand any and all setbacks,

                                                                    20   projections are not reasonable unless they include a sufficient working capital cushion. See Everett

                                                                    21   Declaration, Exhibit 6.

                                                                    22            While cash was declining, the Settling Partners (and all other partners as well, many of which

                                                                    23   were billing on matters generated by the Settling Partners) were generating billings to replenish cash

                                                                    24   at a faster rate than the cash distributions made to the Settling Partners. In fact, the billings of the

                                                                    25   Settling Partners alone (and those that are not settling) covered the draws AND 2016 profit

                                                                    26   distributions made in 2017. See Everett Declaration, Exhibit 7.

                                                                    27            Importantly, it was not unexpected that the cash levels decline in the early part of the year as

                                                                    28   the Debtor (like all law firms) typically pays distributions to partners at the end of the year and the


                                                                         DOCS_SF:101231.6 77998/002                      11
                                                                     Case: 18-31087         Doc# 234     Filed: 06/06/19 Entered: 06/06/19 16:05:33              Page 14 of
                                                                                                                      27
                                                                     1   first of the year based on its profits for the prior year. Cash is built up in the third and fourth

                                                                     2   quarters. For example, average cash balances by quarter in 2015 were:

                                                                     3                               Q1- $9.6MM
                                                                     4                               Q2 - $12.9MM
                                                                     5
                                                                                                     Q3 - $15.8MM
                                                                     6
                                                                                                     Q4 - $19.6MM. A $10MM swing from Q1 to Q4.
                                                                     7
                                                                                  Average cash balances by quarter in 2016 were:
                                                                     8
                                                                                                     Q1- $10.1MM
                                                                     9
                                                                                                     Q2 - $8.8MM
                                                                    10
                                                                                                     Q3 - $10.7MM
                                                                    11
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                                                     Q4 - $13.7MM.
                                                                    12
                                                                                  Cash and income are tied together as the Debtor was on a cash basis and so similarly, the first
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13
                                            ATTORNEYS AT LAW




                                                                         few months of the year are typically losses and lower profits as the receivables are generated and
                                                                    14
                                                                         collected in the normal cycle and a return to cumulative profitability normally in the third and fourth
                                                                    15
                                                                         quarters. This can be seen in the monthly financial statements for prior years. See Everett
                                                                    16
                                                                         Declaration, Exhibit 8.
                                                                    17
                                                                                  Cumulative profit or (loss) by quarter in 2015 were:
                                                                    18
                                                                                                     Q1- $1.4MM
                                                                    19

                                                                    20                               Q2 - $12.0MM

                                                                    21                               Q3 - $9.1MM

                                                                    22                               Q4 - $15.7MM

                                                                    23                               Two-thirds of the profit is generated in the second half of the year.
                                                                    24            Cumulative profit or (loss) by quarter in 2016 were:

                                                                    25                               Q1- $(1.2MM)
                                                                    26                               Q2 - $5.6MM
                                                                    27
                                                                                                     Q3 - $8.9MM
                                                                    28
                                                                                                     Q4 - $18.3MM

                                                                         DOCS_SF:101231.6 77998/002                          12
                                                                     Case: 18-31087         Doc# 234         Filed: 06/06/19 Entered: 06/06/19 16:05:33            Page 15 of
                                                                                                                          27
                                                                     1                               More than 85% of the profit was generated in the second half of the year.
                                                                     2            In 2017, a year that was planned to be modestly leaner than prior years, it is no surprise that

                                                                     3   cash levels and profits are down. The Debtor missed its budget as a result of additional partner

                                                                     4   departures that occurred after the January 2017 departures. The Debtor scheduled the revenue

                                                                     5   generations by those partners by month using the 2016 revenues. See Everett Declaration, Exhibit 9.

                                                                     6            While the departure of partners in January was unexpected, and created some level of

                                                                     7   concern, it did not prospectively determine the Debtor’s future. Management righted the ship with

                                                                     8   revised budgets and reduced draws and approval from the firm’s equity partners.

                                                                     9            Based on its revised budget, created after the Dallas and New Jersey partners announced their

                                                                    10   departures, the Debtor was projected to make a profit at the end of 2017 of approximately $12

                                                                    11   million; this was not in the range of expectations of prior years, but of course there were fewer
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   equity partners left who would share in the profits. With a revised budget, the partners recognized
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   that they could shed some expenses to increase the profits above the $12 million initially budgeted
                                            ATTORNEYS AT LAW




                                                                    14   and embarked upon a plan to do so. In March 2017, they revised the budget by reducing expenses

                                                                    15   (and increasing budgeted revenues very slightly) to increase the 2017 budgeted profitability from

                                                                    16   $12 million to just under $22 million. But for the unfortunate developments in August 2017, the

                                                                    17   Debtor had positioned itself to recover from a difficult transition period and continue successfully in

                                                                    18   business either as re-engineered firm or as part of another, larger firm. In summary, the Debtor was

                                                                    19   not insolvent under a capital adequacy test until at least August 31, 2017.

                                                                    20   E.       The Claw-Back Analysis

                                                                    21            The leading and primary case analyzing constructive fraudulent transfer claims against equity

                                                                    22   partners of an insolvent law firm is Annod Corp. v. Hamilton & Samuels, 100 Cal. App. 4th 1286

                                                                    23   (Cal. App. Ct. 2002). In Annod, the debtor’s former landlord sought to avoid distributions of cash

                                                                    24   made to the debtor’s Partners after it became insolvent. Id. at 1291 and 1292. The court found that

                                                                    25   the distributions to Partners were not avoidable because: (a) they were made in good faith because

                                                                    26   had they not been made the partners would have left the firm and not continued working and

                                                                    27   generating revenue for the firm; (b) the draws paid to the partners were substantially less than paid to

                                                                    28   partners in prior years; (c) the draws represented under market values for the services provided by


                                                                         DOCS_SF:101231.6 77998/002                          13
                                                                     Case: 18-31087         Doc# 234         Filed: 06/06/19 Entered: 06/06/19 16:05:33          Page 16 of
                                                                                                                          27
                                                                     1   the partners; (d) the partners were not personally liable for the firm’s financial obligations; and (e)

                                                                     2   the distributions were offset by revenue generated by the partners thereby providing reasonably

                                                                     3   equivalent value. Id. at 1295.

                                                                     4            The first concept is that of “capital distributions,” which are primarily payments made to

                                                                     5   Settling Partners on account of their capital account balances after the date of insolvency. It should

                                                                     6   be noted that within the recoverable capital amounts there is a small group of Settling Partners who

                                                                     7   were required and requested to contribute additional capital for a prior year but did not. As a result, a

                                                                     8   receivable from those Settling Partners as opposed to a payment is included in the Debtor’s Capital

                                                                     9   Distributions model.

                                                                    10            Additionally, within the “capital distribution” concept are amounts that are “deemed” capital

                                                                    11   distributions (i.e., the return of capital). These amounts are essentially payments made to Settling
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Partners initially as draws (subject to the second concept of “clawbacks” to be discussed below) but
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   once the actual profit for the year was finally calculated, the distributions were in excess of the
                                            ATTORNEYS AT LAW




                                                                    14   individual Settling Partner’s allocation of profits for 2017 (calculated in accordance with the

                                                                    15   allocation sections of the Partnership Agreement in effect at the time). For example, if at the end of

                                                                    16   2017 a Settling Partner’s share of profit was $150,000 and he/she received $200,000, the $50,000 in

                                                                    17   excess of the profit distribution is deemed a return of capital as the Settling Partner was not entitled

                                                                    18   to receive more than his/her share of profit. As a result, those distributions are recognized as capital

                                                                    19   and were reported as such on the Settling Partners’ individual K-1 tax forms. However, had the

                                                                    20   Debtor discontinued paying these Settling Partners their monthly draws (and the others not included

                                                                    21   in the settlement), they would certainly have left the firm and thereby ruined ongoing efforts to re-

                                                                    22   engineer or arrange a merger/acquisition.

                                                                    23            The second and more complex calculation of “clawbacks” relates to distributions made to

                                                                    24   Settling Partners on account of profits. Simply, this is meant to be a calculation of the recoverable

                                                                    25   amounts of non-capital payments made to Settling Partners after the date of insolvency based on the

                                                                    26   premise of Annod above wherein the recoverable amounts are determined to be the amounts

                                                                    27   distributed, reduced by the reasonably equivalent value (“REV”) or the benefit provided by the

                                                                    28   Settling Partner(s).


                                                                         DOCS_SF:101231.6 77998/002                       14
                                                                     Case: 18-31087         Doc# 234      Filed: 06/06/19 Entered: 06/06/19 16:05:33           Page 17 of
                                                                                                                       27
                                                                     1            Before describing the calculation of the REV, there are some additional adjustments, unique

                                                                     2   to the Debtor that need to be discussed to arrive at the amount recoverable before the application of

                                                                     3   REV. The analysis starts with the gross monthly draws to Settling Partners (i.e., the amount before

                                                                     4   reduction for any amounts withheld by the Debtor for any purpose). That amount is then increased

                                                                     5   for distributions made in 2017 based on the firm’s profits earned, but not yet distributed, in 2016.

                                                                     6   Next, the Debtor includes a reduction by the calculation of the “deemed” capital distributions as

                                                                     7   described above. The “deemed” (or excess) capital distributions are already included in the monthly

                                                                     8   draws and so need to be transferred from the draws on this schedule and added to the “capital

                                                                     9   distribution” schedule so as not to be double counted and to be included in the correct recoverable

                                                                    10   category.

                                                                    11            Next, there is either a reduction or addition to the draw amounts for the individual composite
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   tax effect of each applicable Settling Partner. The Debtor calculates and pays the state composite
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   taxes in various states for each Settling Partner and withholds amounts from their draws in an
                                            ATTORNEYS AT LAW




                                                                    14   estimate of those expected taxes. In the event the Settling Partner has had more amounts withheld

                                                                    15   from their draws than composite taxes paid by the Debtor, they essentially have a receivable from

                                                                    16   the firm that is uncollectible, but also not an amount that they received a benefit for, so the Debtor

                                                                    17   reduced the draws by the net receivable Conversely, if the Debtor has paid more composite taxes

                                                                    18   than have been withheld from the Settling Partner, he/she has received an additional benefit and

                                                                    19   therefore the Debtor has calculated this excess as an additional draw and added it to the amounts

                                                                    20   accumulated.

                                                                    21            A similar situation occurred with respect to certain Settling Partners’ 2017 401(k)

                                                                    22   contributions. At some point in the year, the Debtor’s third party administrator (“TPA”) determined

                                                                    23   that certain Settling Partners had contributed too much to their 401(k) accounts and the excess

                                                                    24   amounts could not be returned to the Settling Partners. These amounts were also withheld from the

                                                                    25   gross draws as the composite taxes were. In some instances, certain Settling Partners were able to

                                                                    26   roll all of their amounts over to new accounts and therefore received the full benefit of the

                                                                    27   contributions withheld and no adjustment was made to our analysis for them. In other instances,

                                                                    28   certain Settling Partners were unable to roll their contributions over and the TPA locked those


                                                                         DOCS_SF:101231.6 77998/002                     15
                                                                     Case: 18-31087         Doc# 234    Filed: 06/06/19 Entered: 06/06/19 16:05:33            Page 18 of
                                                                                                                     27
                                                                     1   amounts inside the plan but not in the Settling Partners individual accounts, but for use generally in

                                                                     2   the plan for the payment of the administrative expenses of the plan which benefitted all the

                                                                     3   participants. In these instances, those Settling Partners did not receive a benefit for the contributions

                                                                     4   withheld from their draws, and therefore, we have reduced their draws accordingly.

                                                                     5            This brings the calculation to the amount to which the Debtor calculates and applies the

                                                                     6   REV. The REV calculated is both appropriate and conservative. Acting extremely conservatively,

                                                                     7   rather than considering the partners’ “book of business” brought to the firm, or his/her efforts at

                                                                     8   management, administration, or business development for the benefit of the firm, the Debtor

                                                                     9   determined the actual collections for each Settling Partner of their personal time incurred

                                                                    10   subsequent to the date of insolvency and stopped the calculation as of December 31, 2017 (there

                                                                    11   were collections of receivables in 2018, and continue to date, that arguably could be included in each
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Settling Partner’s REV) and then reduced the collections amount by a calculated cost per attorney
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   based on the concept that while the Settling Partners were generating business, billing and collecting,
                                            ATTORNEYS AT LAW




                                                                    14   there was a cost associated with that process. The Debtor calculated this based on the number of

                                                                    15   attorneys and the costs in 2017 and applied this as a daily cost to each Settling Partner for the

                                                                    16   number of days he/she was at the firm between the insolvency date and December 31, 2017. This

                                                                    17   calculation directly reduced the amount of collections which could be used as REV to offset the

                                                                    18   draws. This is the Annod or net REV benefit provided by each Settling Partner and the Debtor

                                                                    19   applied it to the Settling Partners’ individual accumulation of draws as described above.

                                                                    20            The Debtor determined the recoverable amount individually for each Settling Partner to be

                                                                    21   the accumulated draws, less the net REV collections determined above. In the event that the net

                                                                    22   collections for an individual Settling Partner is greater than the amounts distributed to that Settling

                                                                    23   Partner, the Debtor has not drawn the recoverable amount below zero so that any REV greater than

                                                                    24   the amounts drawn by that individual Settling Partner are lost to them and all other Settling Partners

                                                                    25   (even though as a partnership all receivables could be used collectively to reduce the overall

                                                                    26   exposure of the partners as a group).

                                                                    27            Importantly, the Debtor did not apply any REV to “capital distributions” because the Settling

                                                                    28   Partners who received a return of capital did not have an entitlement to such until all creditors are


                                                                         DOCS_SF:101231.6 77998/002                     16
                                                                     Case: 18-31087         Doc# 234    Filed: 06/06/19 Entered: 06/06/19 16:05:33             Page 19 of
                                                                                                                     27
                                                                     1   paid in full. Because the Settling Partners did not have a “claim” or entitlement to the capital, they

                                                                     2   may not offset the amounts with REV under basic set off principles as only mutual debts that are due

                                                                     3   and owing may be setoff. Plus, the Debtor conservatively stopped the REV calculation as of

                                                                     4   December 31, 2017, when the firm officially terminated operating as a law firm but continued to

                                                                     5   collect receivables and those too should be applied toward Settling Partners’ REV.

                                                                     6            The Debtor raises these last issues because there are many theoretical interpretations of

                                                                     7   “benefit” that could be calculated that would significantly reduce the calculation of the overall

                                                                     8   recoverable amounts from the Settling Partners at any given point in time. For example, the Debtor

                                                                     9   could easily have argued that the benefit provided by the Settling Partners continued long past

                                                                    10   December 31, 2017 and calculated a much greater collection offset amount, even on an individual

                                                                    11   basis. The Debtor could have made the analysis a collective recovery amount as opposed to
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   individual Settling Partners (more in line with the concept that this was a law firm, not just a group
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   of individuals or defendants), in which case, the REV that was greater than the draws for any
                                            ATTORNEYS AT LAW




                                                                    14   individual Settling Partner would not be lost and could be shared by all Settling Partners as part of

                                                                    15   the collective benefit provided by all of the Partners. Instead, the Debtor used the amounts collected

                                                                    16   for the individual Settling Partners’ time billed subsequent to the insolvency date, but in reality, as

                                                                    17   long as that Settling Partner was at the firm and generating revenues, he/she was not the only person

                                                                    18   billing on those matters. In that regard, a Settling Partner could easily argue that the real benefit was

                                                                    19   to use the concept of “responsible attorney” (“Responsible Collections”), which captures all of the

                                                                    20   collections related to a Settling Partner (i.e., all of his or her originations even if he/she did not bill

                                                                    21   on the matter) and again, applied them on a firm-wide basis and the recoverable amounts would have

                                                                    22   been less. In addition, certain partners were charged with administrative or managerial duties that

                                                                    23   were critical to the ongoing operations of the firm and its efforts to merge with or acquire other

                                                                    24   firms, and it would be unfair to penalize them for their very important efforts simply because they

                                                                    25   could not bill for that time. And many Settling Partners engaged in business development efforts

                                                                    26   which resulted in even more business coming to the firm in 2017; business development takes time

                                                                    27   away from billing on files.

                                                                    28


                                                                         DOCS_SF:101231.6 77998/002                      17
                                                                     Case: 18-31087         Doc# 234     Filed: 06/06/19 Entered: 06/06/19 16:05:33               Page 20 of
                                                                                                                      27
                                                                     1            Accordingly, the Debtor believes that it has selected the most conservative methodology for

                                                                     2   the determination of the REV and believes the recoverable amounts determined under this

                                                                     3   methodology should not be any greater than as calculated. Notably, this is the same methodology

                                                                     4   that was used in the law firm bankruptcies of Heller Ehrman, Howrey, and others and what the

                                                                     5   Debtor’s financial expert expects to use in Archer Norris.

                                                                     6   F.       The Claw-Back Recovery Models

                                                                     7            Annexed to the Everett Declaration as Exhibit 10 is a spreadsheet that shows the net

                                                                     8   recoverable distributions and capital paid to the Settling Partners after August 31, 2017. This

                                                                     9   “clawback” analysis was prepared in accordance with the analysis discussed above in Section III.E

                                                                    10   and shows that the total claims against the Settling Partners using August 31, 2017 as an insolvency

                                                                    11   proxy equals $1,121.033.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            Annexed to the Everett Declaration as Exhibit 11 is a spreadsheet that shows the net
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   recoverable distributions and capital paid to the Settling Partners after May 31, 2017. This claw-back
                                            ATTORNEYS AT LAW




                                                                    14   analysis was prepared in the same manner as the August 2017 analysis but used May 31, 2017 as the

                                                                    15   insolvency proxy date. Under this scenario, the claims against the Settling Partners equals

                                                                    16   $1,844,670.

                                                                    17   G.       The Settlement Agreement Was Entered Into in Good Faith

                                                                    18            As set forth in the Settlement Agreement, the Debtors are seeking approval to settle the claw-

                                                                    19   back claims (and any other claims) against the Settling Partners in exchange for a lump sum

                                                                    20   Settlement Payment of $1,595,000. The Debtor believes that the Settlement Payment represents a

                                                                    21   more than reasonable recovery on account of such claims because it is equal to 142.3% of the claims

                                                                    22   against such partner using August 31, 2017 as a proxy for when the firm became insolvent. Even if

                                                                    23   May 31, 2017 were used as an insolvency proxy, the Settlement Payment still represents a more than

                                                                    24   reasonable recovery against the Settling Partners because it is equal to 86.5% of the claims against

                                                                    25   such partners using that date. Or to put it another way, the Settlement payment represents 100% of

                                                                    26   the capital distributed to such partners and 60% of the compensation that was not offset by

                                                                    27   reasonably equivalent value even if May 31, 2017 is used as an insolvency proxy.

                                                                    28


                                                                         DOCS_SF:101231.6 77998/002                     18
                                                                     Case: 18-31087         Doc# 234    Filed: 06/06/19 Entered: 06/06/19 16:05:33           Page 21 of
                                                                                                                     27
                                                                     1            As set forth in the Read Declaration, Mr. Read believes that the Settlement Agreement was

                                                                     2   entered into in good faith and represents a fair bargain for the Debtor’s estate as well as its general

                                                                     3   unsecured creditors.

                                                                     4            The Settlement Agreement will avoid unnecessary and protracted litigation involving

                                                                     5   bankruptcy law, various state law issues, and the difficulty of determining when the Debtor became

                                                                     6   insolvent. The Debtor’s solvency can be established in at least three ways (as noted above) and each

                                                                     7   of them are dependent upon a host of various facts that are not always applied in the same manner.

                                                                     8   Any contested matter or trial over the Debtor’s solvency will not only be time consuming but the

                                                                     9   outcome will be uncertain. In addition, a settlement avoids any issue of collectability, however

                                                                    10   minor of a concern this may be.

                                                                    11            Second, the Settlement Agreement guarantees that the Debtor’s estate will receive
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   $1,595,000 by the Settling Partners voluntarily contributing their share towards the Settlement
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   Payment. The Settlement Agreement not only avoids the uncertainty of prevailing against the
                                            ATTORNEYS AT LAW




                                                                    14   Settling Partners but also avoids the costs of contingency counsel and the incurrence of other

                                                                    15   expenses that could very well exceed the net benefits of the Settlement Agreement.

                                                                    16            Third, the Settlement Agreement brings closure to the last major part of this chapter 11 case.

                                                                    17   As the Court is aware, the Debtor has been collecting accounts receivable subject to certain pre-

                                                                    18   approved settlement procedures and the oversight of the Committee. Also, the Debtor is nearing the

                                                                    19   end of the long and tedious process of notifying former clients about their files and arranging for

                                                                    20   their return. Assuming the Settlement Agreement is approved, it will provide the basis for the Debtor

                                                                    21   to formulate and propose a liquidating chapter 11 plan.

                                                                    22            For all the foregoing reasons, the Debtor supports the Settlement Agreement and asks that the

                                                                    23   Court approve the compromise embodied therein.

                                                                    24                                                     IV.

                                                                    25                                                ARGUMENT

                                                                    26   A.       Standard for Approval of Compromise Under Bankruptcy Rule 9019

                                                                    27            Bankruptcy Rule 9019(a) provides in relevant part that “[o]n motion by the trustee and after

                                                                    28   notice and a hearing, the court may approve a compromise or settlement.” Fed. R. Bankr. P. 9019(a).


                                                                         DOCS_SF:101231.6 77998/002                     19
                                                                     Case: 18-31087         Doc# 234    Filed: 06/06/19 Entered: 06/06/19 16:05:33            Page 22 of
                                                                                                                     27
                                                                     1   In reviewing proposed settlements, the standard that courts applied under the former Bankruptcy Act

                                                                     2   also applies under the Bankruptcy Code. See In re Carla Leather, Inc., 44 B.R. 457, 466 (Bankr.

                                                                     3   S.D.N.Y. 1984), aff’d, 50 B.R. 764 (S.D.N.Y. 1985). The U.S. Supreme Court stated in Protective

                                                                     4   Committee v. Anderson, 390 U.S. 414 (1968), that in order to approve a proposed settlement under

                                                                     5   the Bankruptcy Act, a court must have found that the settlement was “fair and equitable” based on an

                                                                     6   “educated estimate of the complexity, expense, and likely duration of . . . litigation, the possible

                                                                     7   difficulties of collecting on any judgment which might be obtained and all other factors relevant to a

                                                                     8   full and fair assessment of the wisdom of the proposed compromise.” Carla Leather, 44 B.R. at 466.

                                                                     9            A court, however, should not substitute its own judgment for the judgment of a trustee or a

                                                                    10   debtor. Id. at 465. In reviewing a proposed settlement, a court is not “to decide the numerous

                                                                    11   questions of law and fact . . . but rather to canvass the issues and see whether the settlement falls
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   below the lowest point in the range of reasonableness.” In re W.T. Grant & Co., 699 F.2d 599, 608
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   (2d Cir. 1983). “When assessing a compromise, courts need not rule upon disputed facts and
                                            ATTORNEYS AT LAW




                                                                    14   questions of law, but rather only canvass the issues. A mini trial on the merits is not required.” In re

                                                                    15   Schmitt, 215 B.R. 417, 423 (B.A.P. 9th Cir. 1997) (citations omitted).

                                                                    16            The Ninth Circuit has held that in considering a proposed compromise, the Court must

                                                                    17   evaluate the following factors: (i) the probability of success; (ii) the difficulties, if any, of collection;

                                                                    18   (iii) the complexity of litigation involved, and the expense, inconvenience and delay in necessarily

                                                                    19   attending to it; and (iv) the paramount interests of creditors. In re Woodson, 839 F.2d 610, 620 (9th

                                                                    20   Cir. 1988) (quoting In re A & C Properties, 784 F.2d 1377, 1381 (9th Cir. 1986), cert. denied sub

                                                                    21   nom).

                                                                    22            Many issues arise in evaluating whether a settlement is appropriate, including bankruptcy

                                                                    23   issues, collectability issues, and whether better alternatives exist. Those issues are discussed below.

                                                                    24   B.       The Probability of Success Factor Favors a Compromise

                                                                    25            The determination of the Debtor’s solvency, or insolvency, as of a specific date will be a

                                                                    26   long, expensive, and uncertain process with no guarantee that the Court will determine that the

                                                                    27   Debtor became insolvent prior to May 31, 2017. As noted above and in the Read Declaration and

                                                                    28   Everett Declaration, the Debtor was balance sheet solvent at least through August 2017 and there is


                                                                         DOCS_SF:101231.6 77998/002                      20
                                                                     Case: 18-31087         Doc# 234     Filed: 06/06/19 Entered: 06/06/19 16:05:33              Page 23 of
                                                                                                                      27
                                                                     1   no question that the Debtor continued to pay its debts as they came due through the same period in

                                                                     2   time. The only other solvency test involves analyzing the Debtor’s capitalization, which again is

                                                                     3   subject to more facts, interpretation, and assessing whether, when, and to what extent certain long-

                                                                     4   term liabilities should be accelerated and discounted.

                                                                     5            In addition, and as noted above in Section III.E, the Settling Partners could argue that the

                                                                     6   Debtor should have counted the collection of accounts receivable in 2018 towards REV (which was

                                                                     7   not done but should be done); that the excess REV of one partner should be used towards the firm as

                                                                     8   a whole rather than applied on an individualized basis; or, that all of a Settling Partner’s originations

                                                                     9   should be included in the REV even if he/she did not bill any time to such matters. If REV was

                                                                    10   calculated in either of these ways it would further reduce the potential recovery against the Settling

                                                                    11   Partners.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12            Accordingly, the Debtor believes that the benefits under the Settlement Agreement far
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   outweigh the risk of litigation of trying to establish an earlier insolvency date or being challenged by
                                            ATTORNEYS AT LAW




                                                                    14   an alternative recovery analysis that reasonably fit within the analysis of Annod. The Debtor submits

                                                                    15   that the first factor of the traditional test under A & C Properties supports approval of the

                                                                    16   compromise reflected in the Settlement Agreement.

                                                                    17   C.       The Difficulties of Collection are Not Relevant

                                                                    18            The Debtor does not believe this factor supports or is against the approval of the Settlement

                                                                    19   Agreement. If the Debtor or its estate obtained judgments against any of the Settling Partners the

                                                                    20   Debtor does not have any reason to believe that it would have difficulties collecting from most of the

                                                                    21   Settling Partners. In the end, the irrelevance of this factor is not determinative.

                                                                    22   D.       The Expense, Inconvenience, and Delay of Further Litigation

                                                                    23            The third prong of the test under A & C Properties is the complexity of litigation involved,

                                                                    24   and the expense, inconvenience, and delay in attending to it. This factor unquestionably supports

                                                                    25   approval of the Settlement Agreement. As discussed above regarding the probability of success, the

                                                                    26   adjudication of the Debtor’s solvency, or insolvency, will be a long and expensive process that will

                                                                    27   involve competing financial advisors preparing valuation reports, who will each be deposed about

                                                                    28   their evaluation of the Debtor’s financial wherewithal during 2017. The process will not only be


                                                                         DOCS_SF:101231.6 77998/002                      21
                                                                     Case: 18-31087         Doc# 234     Filed: 06/06/19 Entered: 06/06/19 16:05:33            Page 24 of
                                                                                                                      27
                                                                     1   expensive but will also consume a substantial amount of time and further delay confirmation of a

                                                                     2   liquidating plan, the claim reconciliation process, and distributions to the holders of allowed

                                                                     3   unsecured claims. Thus, approval of the Settlement Agreement will avoid the expense and

                                                                     4   uncertainty of litigation, which has been kept at a minimum to date, and also guarantee a reasonable

                                                                     5   and immediate recovery on account of these claims thereby paving the way for the Debtor to propose

                                                                     6   a plan of liquidation. For the foregoing reasons, the Debtor submits that the third factor under A & C

                                                                     7   Properties favors approval of the Settlement Agreement.

                                                                     8   E.       The Settlement Agreement Serves the Interests of Creditors

                                                                     9            It is important to note that the Debtor was not a Dewey, Heller, or Brobeck. Partners were not

                                                                    10   operating under contractual guarantees that required the Firm to pay partners fixed compensation

                                                                    11   without regard to such partners’ actual book of business and receivables generated. Nor was the
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12   Debtor inflating income or profits to ensure that partners would not leave or to enhance the firm’s
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13   rating. The Setting Partners remained at the firm throughout 2017, continued to bring in clients,
                                            ATTORNEYS AT LAW




                                                                    14   collect receivables, and were paid a small fraction of what they were paid in prior years or what they

                                                                    15   could have been paid at other had they left the firm.

                                                                    16            Finally, as outlined in the Read Declaration and explained above, the Debtor believes that the

                                                                    17   deal embodied in the Settlement Agreement serves the interests of creditors. The Settlement

                                                                    18   Agreement will avoid unnecessary and potentially protracted litigation, immediately increase the

                                                                    19   pool of cash that can be used to administer the case and pay creditors, and bring an end to the last

                                                                    20   remaining piece of the wind down of the firm. Accordingly, the Settlement Agreement is in the best

                                                                    21   interests of the Debtor’s estate and its creditors.

                                                                    22   F.       Good Faith Approval Under Section 877.6 of California Code of Civil Procedure

                                                                    23            The claims being resolved against the Settling Partners not only include the claw-back claims

                                                                    24   but also any other claim that the Debtor might have against the Settling Partner, which could include

                                                                    25   breach of fiduciary duty claims. The Debtor does not believe that the firm has claims arising from

                                                                    26   breach of fiduciary duty or other claims against the Settling Partners. Absent a global settlement, the

                                                                    27   Settling Partners would not agree to participate in this settlement if it were not for the global, mutual

                                                                    28   releases.


                                                                         DOCS_SF:101231.6 77998/002                     22
                                                                     Case: 18-31087         Doc# 234    Filed: 06/06/19 Entered: 06/06/19 16:05:33            Page 25 of
                                                                                                                     27
                                                                     1            The pertinent portion of Section 877.6 of the California Code of Civil Procedure provides:
                                                                                         (a) Any party to an action wherein it is alleged that two or more parties
                                                                     2                   are joint tortfeasors shall be entitled to a hearing on the issue of the
                                                                                         good faith of a settlement entered into by the plaintiff or other claimant
                                                                     3                   and one or more alleged tortfeasors . . . . [para. ] (c) A determination
                                                                                         by the court that the settlement was made in good faith shall bar any
                                                                     4                   other joint tortfeasor from any further claims against the settling
                                                                                         tortfeasor for equitable comparative contribution, or partial or
                                                                     5                   comparative indemnity, based on comparative negligence or
                                                                                         comparative fault. [para. ] (d) The party asserting the lack of good
                                                                     6                   faith shall have the burden of proof on that issue.
                                                                     7
                                                                         California Code of Civil Procedure § 877.6.
                                                                     8
                                                                                  As the California Supreme Court has determined,
                                                                     9

                                                                    10                     [T]he intent and policies underlying section 877.6 require that a
                                                                                           number of factors be taken into account including a rough
                                                                    11                     approximation of plaintiffs’ total recovery and the settlor's
                                                                                           proportionate liability, the amount paid in settlement, the allocation of
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                     settlement proceeds among plaintiffs, and a recognition that a settlor
                                                                                           should pay less in settlement than he would if he were found liable
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                     after a trial. Other relevant considerations include the financial
                                            ATTORNEYS AT LAW




                                                                                           conditions and insurance policy limits of settling defendants, as well as
                                                                    14                     the existence of collusion, fraud, or tortious conduct aimed to injure
                                                                                           the interests of nonsettling defendants.
                                                                    15
                                                                         Tech-Bilt, Inc. v. Woodward-Clyde & Assocs., 38 Cal. 3d 488, 499 (1985).
                                                                    16
                                                                                  The Debtor believes that standard of good faith set under Tech-Bilt has been satisfied here.
                                                                    17
                                                                         First, the Settling Partners (at those that were still equity partners and had not previously left the firm
                                                                    18
                                                                         prior to the events in January 2017) remained that the firm after the January 2017 departures. The
                                                                    19
                                                                         management of the firm along with the remaining equity partners reacted to the changes caused by
                                                                    20
                                                                         the departures and attempted adjust the firm’s business model and look for merger or acquisition
                                                                    21
                                                                         opportunities. It is the Debtor’s view that while saving or reorganizing the firm was not successful,
                                                                    22
                                                                         management’s and the efforts of other equity partners that remained at the firm does not breach their
                                                                    23
                                                                         duty to the firm. If the firm has claims for breach of fiduciary duty against any of the Settling
                                                                    24
                                                                         Partners that have little or no value that justifies the release the Debtor is willing provide in the
                                                                    25
                                                                         context of settling the primary and central claims in this case, which relate to the constructive
                                                                    26
                                                                         fraudulent transfer claims. As noted above, the Settling Partners would never agree to pay their share
                                                                    27

                                                                    28


                                                                         DOCS_SF:101231.6 77998/002                       23
                                                                     Case: 18-31087         Doc# 234      Filed: 06/06/19 Entered: 06/06/19 16:05:33            Page 26 of
                                                                                                                       27
                                                                     1   of the Settlement Payment without also receiving a full general and mutual release from the Debtor

                                                                     2   that will give them finality, as any reasonable settling party would and should expect.

                                                                     3            The Debtor believes there might be viable breach of fiduciary duty claims against certain

                                                                     4   former equity partners who are not parties to the Settlement Agreement. Pursuant to Section 877.6 of

                                                                     5   the California Code of Civil Procedure, the Settling Partners contribution toward the Settlement

                                                                     6   Payment under the Settlement Agreement is contingent upon the Court determining that the

                                                                     7   Settlement Agreement was entered into in good faith and that any non-settling partner is therefore

                                                                     8   barred from seeking comparative or partial contribution or any other type of indemnity from the

                                                                     9   Settling Partners in the event the Debtor, the Committee, or any other estate representative

                                                                    10   established under a plan of liquidation seeks to prosecute breach of fiduciary duty or other claims

                                                                    11   against any non-settling partners and obtains a judgment.
P ACHULSKI S TANG Z IEHL & J ONES LLP




                                                                    12                                                     V.
                                        SAN FRANCISCO, CALIFORNIA




                                                                    13                                              CONCLUSION
                                            ATTORNEYS AT LAW




                                                                    14            For the foregoing reasons, the Debtor requests that the Court approve the Settlement

                                                                    15   Agreement. A proposed form of order is attached hereto as Exhibit D.

                                                                    16

                                                                    17   Dated: June 6, 2019                           PACHULSKI STANG ZIEHL & JONES LLP

                                                                    18
                                                                                                                       By: /s/ John W. Lucas
                                                                    19                                                     John W. Lucas
                                                                    20
                                                                                                                            Attorneys for the Debtor
                                                                    21

                                                                    22

                                                                    23

                                                                    24

                                                                    25

                                                                    26

                                                                    27

                                                                    28


                                                                         DOCS_SF:101231.6 77998/002                     24
                                                                     Case: 18-31087         Doc# 234    Filed: 06/06/19 Entered: 06/06/19 16:05:33          Page 27 of
                                                                                                                     27
